Citation Nr: 1444746	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  10-19 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel  







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military duty from February 1954 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran request a hearing on his VA-Form 9.  That hearing was scheduled for February 16, 2012 at the RO in St. Petersburg.  The Veteran failed to show for the hearing and has not indicated a desire to reschedule.  As such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d) (2013).  


FINDING OF FACT

The Veteran has a current diagnosis of tinnitus that is related to his military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran has filed a claim for entitlement to service connection for bilateral tinnitus.  Specifically, he claims that his hearing was irreparably damaged due to his 20 plus years of continuous military service.  He served as a communications specialist in service and was continuously exposed to acoustic trauma.  He stated that he had bilateral tinnitus in service that has increased in severity since service.  The Veteran repeated his contentions on a September 2009 Statement in Support of claim.  After a thorough review of the evidence, the Board has determined that service connection for tinnitus is warranted. 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Upon review of the Veteran's service treatment records from February 1954 to August 1977 there are no complaints or treatment for tinnitus.  However, since the Veteran served as communications specialist and worked in an airplane hangar for 12 years in service, the Board is willing to concede acoustic trauma.  Furthermore, as noted above, the Veteran has reported tinnitus that began during his service.  The Veteran is competent to report the onset of his tinnitus and the Board finds the Veteran's reported history to be credible.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As such, the first element of service connection has been met.  

The Veteran underwent a VA examination in June 2009.  At this examination, the Veteran complained of bilateral, constant tinnitus in the form of a low-pitched buzzing sound.  The examiner diagnosed the Veteran with subjective bilateral tinnitus.  As such, the second element of service connection has been met and the remaining question is whether there is competent evidence of a nexus between the Veteran's in service noise exposure and his current diagnosis of tinnitus.  
By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  However, as noted above, in certain cases, competent lay evidence may satisfy any of the required elements.  "Competent lay evidence" is defined as any evidence not requiring that the proponent have specialized education training or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

The examiner at the June 2009 examination diagnosed the Veteran with bilateral tinnitus but opined that this disability was not caused by or a result of acoustic trauma while in service.  The examiner concluded that the Veteran's tinnitus was not a symptom associated with his service-connected hearing loss.  Further, the description of the Veteran's tinnitus as a low frequency buzzing sound does not coincide with tinnitus related to acoustic trauma.  

The Board finds the Veteran's lay statements to be probative evidence supporting his claim for tinnitus.  The Veteran stated that the ringing in his ears began in service and has continued since service on a recurrent basis.  The Veteran is competent to describe ringing of the ears and there is nothing in the record to question this assertion as to the onset.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Caluza v. Brown, 7 Vet. App. at 511.

The negative etiological opinion that the June 2009 VA examiner gave was based solely on the examiners opinion that based on the audiometric results and on the Veteran's history of military noise exposure.  The examiner noted that the onset of the condition was unknown and accordingly did not consider the Veteran's lay assertion of tinnitus during service.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate when the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  

Given the mixture of an unfavorable medical opinion and the Veteran's competent and credible reported history of his tinnitus having its onset during service and continuing since that time, the Board finds that this is a situation where the benefit of the doubt rule applies. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Therefore, in resolving the benefit of the doubt in the Veteran's favor, service connection for hearing loss and tinnitus is granted. 

Duty to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to service connection for bilateral tinnitus is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


